Citation Nr: 0308045	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty for 12 years, 4 months, and 
11 days, including from October 24, 1956, to March 4, 1959, 
and from March 5, 1965, to March 4, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that, in part, denied an application to reopen a previously 
denied claim of service connection for gastrointestinal 
disability.  (Service connection for gastrointestinal 
disability was previously denied by the Board in April 1985.)  
In September 2000, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  

Previously, this case was before the Board in December 2000 
when it was remanded for additional development.


FINDINGS OF FACT

1.  In April 1985, the Board denied a claim of service 
connection for gastrointestinal disability.

2.  Evidence received since the April 1985 Board denial, when 
considered in conjunction with the entire record, is not so 
significant that it must be considered to decide fairly the 
merits of a claim of service connection for gastrointestinal 
disability.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for gastrointestinal 
disability has not been submitted.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for 
gastrointestinal disability is not his first such claim.  In 
April 1985, the Board denied a claim of service connection 
for gastrointestinal disability.  Such a determination is 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

More recently, by rating action of July 1998, the RO denied 
the veteran's application to reopen the previously denied 
claim of entitlement to service connection for 
gastrointestinal disability.  He was informed of the denial 
and filed the present appeal.  

As the April 1985 Board decision is deemed to be final, see 
38 U.S.C.A. § 7104 and 38 C.F.R. § 20.1100, the claim may now 
be reopened only if new and material evidence has been 
submitted since the last final disallowance-April 1985.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a) (2001); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a) (2002)) (new and material evidence is 
defined differently for claims filed on or after 
August 29, 2001).  As the veteran's application to reopen was 
filed prior to August 29, 2001, the new provisions do not 
apply to his claim.

The Board has reviewed the additional evidence associated 
with the claims folders since the April 1985 Board denial, 
and finds that new and material evidence has not been 
received.  (The specified basis for the denial of service 
connection in April 1985 was that the veteran's 
gastrointestinal disability was not shown to have been 
incurred in service or within one year after separation from 
service).  

The evidence available at the time of the April 1985 Board 
denial included the veteran's service medical records which 
show that, in October 1957, he was seen for epigastric pain 
of two days duration.  The impression was possible alcoholic 
gastritis.  In February 1958, he was seen for complaints of 
stomach pain.  The impression was deferred.  In May 1961, he 
was seen for abdominal pains following a meal.  The 
impression was abdominal pain of questionable cause.  In July 
1964, he was seen for complaints of pain in the epigastric 
area of three days duration, with nausea and no vomiting.  No 
diagnosis was provided.  The remaining service records, 
including March 1959 and February 1969 separation examination 
reports, were negative for any finding or diagnosis of a 
gastrointestinal disability.  

VA outpatient treatment reports, dated from September 1972 to 
September 1979, show that, in September 1972, gastritis was 
diagnosed.  A July 1973 upper gastrointestinal series 
revealed that the duodenal bulb was markedly deformed.  An 
April 1974 upper gastrointestinal series revealed a markedly 
deformed duodenal ulcer bulb with no ulcer crater seen.  The 
impression was deformed duodenal bulb suggestive of scarring 
from previous ulcer disease.

Correspondence from a private physician, Dr. J.D., dated in 
February 1984, indicates that the veteran was seen in June 
1979 with abdominal pain.  Dr. J.D. noted that an upper 
gastrointestinal series and gallbladder series revealed a 
duodenal ulcer.  

The veteran submitted his application to reopen his claim of 
service connection for a gastrointestinal disability in July 
1998.  The evidence received since the April 1985 Board 
denial of service connection for gastrointestinal disability, 
includes new medical evidence that was not of record at the 
time of the April 1985 denial, but this evidence is not 
"material" because it does not address the question of 
whether gastrointestinal disability was shown to have been 
incurred in service or within one year after separation from 
service, at least not in a way different from what was 
previously shown.  

Although the veteran has provided his own opinion in written 
statements and at the September 2000 Board hearing regarding 
the etiology of his gastrointestinal disability, there has 
been no indication in the record that he is competent to 
provide such an opinion as to medical etiology.  
Additionally, the statements as to the time of onset do not 
differ from the contentions and evidentiary assertions made 
prior to the April 1985 Board decision, including his July 
1984 RO testimony.  Consequently, the more recent assertions 
by the veteran do not tend to prove the claim in a manner 
different from what was shown previously.  This evidence is 
therefore not new and material.

The Board notes that, while the veteran is competent to 
describe symptoms he was experiencing and which he observed 
during service, his assertions that he has a gastrointestinal 
disability and that such disability is related to service are 
not helpful to the fact-finding process because he is not 
competent to provide evidence that requires medical 
expertise, such as is required when commenting on the extent 
of worsening of underlying disability or providing a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).  

A VA printout indicates that there were no records on file of 
the veteran being treated at the VA Medical Center in 
Charleston, South Carolina from January 1970 to December 
1972.

Private hospitalization reports, dated in November 1995 and 
May 1996, show that the veteran was treated for an acute 
anterior wall myocardial infarction in November 1995.  

When examined by VA in November 1997, the diagnoses included 
gastroesophageal reflux disease.

Additionally, the remaining evidence, private and VA 
treatment reports, dated from July 1997 to May 2002, reflects 
treatment for non-gastrointestinal related problems.  These 
records also show that, in November 1995, the veteran was 
hospitalized by VA for acute anterior wall myocardial 
infarction when his past medical history was noted to be 
significant for peptic ulcer disease two years ago.  
Significantly, the newly received evidence shows that the 
veteran had had peptic ulcer disease around 1993.  
Nevertheless, none of the physicians of record, VA or 
private, provided an opinion regarding the onset of the 
veteran's gastrointestinal disability.

The newly received evidence - private and VA - does not tend 
to support his claim in a manner not previously shown.  
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  In short, 
this evidence is not new and material as defined by 38 C.F.R. 
§ 3.156(a).  It merely shows that the veteran had had a 
gastrointestinal disability including ulcer disease.  This is 
something that was already known at the time of the Board's 
April 1985 decision.  Moreover, no examiner, private or VA, 
has provided an opinion regarding the specific etiology of 
such ulcer disease and medical evidence does not address the 
issue of whether ulcer disease was shown within one year 
after the veteran's separation from service.  Consequently, 
the newly received evidence is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  In other words, the evidence does not tend to 
provide information pertinent to the underlying question of 
service connection beyond what was known previously.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence under 38 C.F.R. 
§ 3.156(a).

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  The VCAA provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
The RO has informed the veteran of the bases on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the supplemental 
statements of the case issued in March 2002 and November 
2002, which informed him of the applicable law and 
regulations.  The record also reflects that the veteran was 
notified by the RO in a February 2003 letter of the changes 
brought about by the VCAA.  These communications also 
informed the veteran of what was required of him-namely, the 
need to present new and material evidence in order to have VA 
address the underlying merits of his claims.  Quartuccio, 
16 Vet. App. at 183.  

Finally, with respect to applicability of the new law, it 
should be pointed out that the question of whether new and 
material evidence has been presented is a jurisdictional 
question for the Board.  See Barnett, 83 F.3d at 1383-84; 
Butler, 9 Vet. App. at 167.  The VCAA recognizes this.  
38 U.S.C.A. § 5103A(f) (West 2002).  Consequently, because 
the Board may not address the underlying claim until new and 
material evidence has been presented, a remand to have the RO 
address the duty to assist in the context of this specific 
application to reopen is not necessary.  


ORDER

The application to reopen a claim of service connection for 
gastrointestinal disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

